      Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 1 of 6



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                                       CRIMINAL No. 18-CR-10186-RWZ




                      UNITED STATES OF AMERICA

                                  v.

                             VENCE PIRES,

                               Defendant




                                                       MODIFY SENTENCE

    Now comes the Defendant in the above-captioned matter and

hereby moves this Honorable Court, Zobel, J., pursuant to 28

U.S.C. 2255 to amend the sentence imposed by this Court on

February 27, 2019 in a manner consistent with the offering

detailed below.

     On February 27, 2019, this Court sentenced Mr. Pires to a

term of 12 months committed to the Bureau of Prisons (Ft.

Devens) to be followed by 1 year of Supervised Release (see

Amended Judgement, paper 47).
         Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 2 of 6



     At the time of said sentencing the Court learned of the

impact the underlying acts by all of the Defendants by way of a

letter produced on the day of sentencing by the victim

corporation in this case.

     At this time, the previously identified financial loss to

the victim corporation figured approximately $3,748,811.

     Almost two months after the sentencing, on April 19, 2019,

the United States joined with Mr. Pires by acknowledging that

the accurate restitution due from Mr. Pires in light of his

conduct was $44,000 (see, paper 46).

     In its Reasoning for Judgment, the Court accounted for the

minor role Mr. Pires played during the underlying conduct (see,

Paper 40).

     Mr. Pires remains appreciative of the Court s recalculation

of the monetary value at stake by examination of the numbers

thru a    gain   analysis as opposed to the       loss   figures

initially tendered (see, Paper 40, section VI D). Indeed, Mr.

Pires realizes how this difference tilted in his favor in terms

of locating an appropriate guidelines         sentencing

recommendation.

     Mr. Pires offers thru this instant pleading that during his

sentencing it was challenging to identify the pecuniary
      Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 3 of 6



assessment attributed to him. At that time the numbers

articulated arrived in the millions of dollars range which was

bolstered by the newly arrived victim impact statement. Without

question, the Court remained firm with its determination that

Mr. Pires   involvement landed on the minor participation zone;

yet, with substantial numbers being discussed with the added

address by the victim-corporation Mr. Pires posits that the

actual monetary figure attached to him remained elusive and

thereby hindered this Court in its ostensibly genuine efforts to

try to identify just how minor of a role he played in the

underlying offense.

     The instant pleading appears not as a gripe for the

calculation of the sentence. To the contrary, Mr. Pires presents

that the post-sentencing identifiable value would have been a

consideration the Court would have utilized in fashioning the

appropriate punishment.

     Equally important to acknowledge is that this prayer for

relief does not challenge the abilities, efforts and

effectiveness of his sentencing counsel. As noted, the numbers

were months away from realization at the time of sentencing.

     Mr. Pires asks this Court to grant additional consideration

in light of the Agreed Stipulation of Restitution (paper 46).
      Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 4 of 6



     As noted in Section VI. C of the Reasons for Sentencing

(paper 40), this Court enjoys the discretion to further depart

from the calculated sentencing guidelines pursuant to 18 U.S.C.

3553 (a)(6) in order to provide the Defendant with other

correctional treatment in the most effective manner.

     As its well known both through the United States

investigation into the underlying acts and this Court s

Probation Department s calculations of his life history, Mr.

Pires was introduced to the Court with virtually no prior

criminal conduct.

     The PSR informed this Court of his lifelong commitment to

his vast family in all ways as a father, son, husband, brother

and uncle. While Mr. Pires encountered some personal tumbles

that we all experience in some fashion or another he remained

steadfastly present in all of his roles.

     Mr. Pires is at a life station that brings certain

realities: aging family members endure the experiences that

greet us during life s continuum. While Mr. Pires        personal

experiences may not distinguish himself from others at the same

life station, his lifelong demonstration of being a family

member who is present to support emotionally and financially the

struggles of others noteworthy if not exemplary.
      Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 5 of 6



     To that end, Mr. Pires further prays that this Court adjust

his sentence against the backdrop of the above offerings.

Specifically, Mr. Pires seeks a reduced live commitment to a

term deemed served upon action on this motion. Alternatively,

Mr. Pires remains aware that an increase of a single day to this

present sentence qualifies him for certain considerations by the

Board of Prisons and humbly makes such an alternative request of

this Court should the Court not wish to terminate his present

commitment.

Date: June 13, 2019              Respectfully submitted,
                                 Vence Pires,
                                 By his Attorney,
                                 /s/ Robert J. Galibois II
                                 ROBERT J. GALIBOIS II
                                 BBO# 631361
                                 414 Country Club Way
                                 Kingston, MA 02364
                                 (781)585-3023 - Office
                                 (781)287-1272 - Fax
                                 attorneyrobgalibois@gmail.com
      Case 1:19-cv-11317-RWZ Document 2 Filed 06/14/19 Page 6 of 6



                       CERTIFICATE OF SERVICE

     I hereby certify that on the 13th day of June, 2019, this
document, filed through the ECF system, was sent electronically
to the registered participants as identified on the Notice of
Electronic Filing (NEF).



                                  /s/_Robert J. Galibois II
                                 ROBERT J. GALIBOIS II
